Case 1:18-cv-03349-JRS-TAB Document 17 Filed 04/15/19 Page 1 of 1 PageID #: 85




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

DORIS J. ARTHUR,                                 )   CAUSE NO. 1:18-cv-03349-JRS-TAB
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )
                                                 )
WAL-MART STORES EAST, LP,                        )
                                                 )
                     Defendant.                  )

                                         ORDER

       The parties having so stipulated, the above-captioned cause of action is hereby

ORDERED dismissed, with prejudice, against defendant, costs paid.

SO ORDERED.


Date: 4/15/2019


DISTRIBUTION TO:
R. Daniel Craven
CRAVEN, HOOVER & BLAZEK, P.C.
Email: dcraven@chblawfirm.com

Thomas L. Davis
Zachary C. Raibley
FROST BROWN TODD LLC
Email: tdavis@fbtlaw.com
Email: zraibley@fbtlaw.com
